1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed February 13, 2021. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 13, 2021 has been entered.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 3/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10268467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Keith Kline (Reg. No. 32737) on April 16, 2021.

5.	Claims 1-8, 10, 12-16, 18, and 20 (Renumbered 1-16) are allowed. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhattacharya et al is cited for teaching Dynamic Updates for Web and Cloud Applications. Huang et al is cited for teaching On the Cloud-based Network Traffic 
Cloud. SPITZER et al is cited for teaching METHOD AND SYSTEM FOR GATHERING TIME-VARYING METRICS. Garcia is cited for teaching DYNAMIC APPLICATION VERSION SELECTION. Giacomoni et al is cited for teaching SCRIPTING FOR IMPLEMENTING POLICY-BASED TRAFFIC STEERING AND MANAGEMENT. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. (Currently Amended) A non-transitory computer-readable storage medium having embodied thereon instructions, which, when executed by at least one processor, perform steps of a method, the method comprising:

generating, by an analytics server, a steering policy, the steering policy comprising a set of rules to guide steering decisions between a current cloud-based code environment and an updated cloud-based code environment, wherein the current cloud-based code environment implements a current version of a remotely hosted application and the updated cloud-based code environment implements an updated version of the remotely hosted application, wherein the steering policy comprises: 
a percentage of service requests to send to the current cloud-based code environment and a percentage of the service requests to send to the updated cloud-based code environment;
a type of device to send to the current cloud-based code environment and a type of device to send to the updated cloud-based code environment; and
a characteristic of a user of an end user device to forward a service request to a current end user device code environment and a second characteristic of a user of an end user device to forward a second service request to an updated end user device code environment;
sending, by the analytics server, the steering policy to a steering server;
receiving, by the analytics server, feedback concerning actual steering decisions made by the steering server, the feedback including at least an application delay time experienced by one or more end user devices when the updated cloud-based code environment processes the service requests associated with the one or more end user devices, the application delay time being determined based on metrics reported by the one or more end user devices to the steering server, wherein the metrics include dynamic computing resources associated with the one or more end user devices and a profile of the one or more end user devices, the profile storing configuration information associated with the one or more end user devices; and
automatically adjusting, by the analytics server, the steering policy in response to the feedback to provide an updated steering policy; and
making, by the steering server, steering decisions to steer, based on the steering policy, service requests between the current cloud-based code environment and the updated cloud-based code environment, wherein the steering decisions made by the steering server include: 
selecting a ratio of splitting the service requests between the current cloud-based code environment and the updated cloud-based code environment; and
selecting types of the service requests to be steered to the updated cloud-based code environment; 
wherein the steering server makes the steering decisions with regard to the service requests associated with [[the]] one or more current network sessions based on the steering policy; [[and]] 
wherein the steering server makes the steering decisions with regard to the service requests associated with [[the]] one or more subsequent network sessions based on the updated steering policy[[.]]; and 
wherein the steering policy includes one or more of the following: dropping application deployments of a traffic, mirroring the application deployments of the traffic, redirecting the application deployments of the traffic, splitting the application deployments of the traffic, and rate limiting between replicated the application deployments of the traffic.  


2. (Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein the feedback concerning actual steering decisions made by the steering server comprises one or more of the following: performance metrics, duration of time between the service requests and responses to the service requests, and application delay time experienced by an end user device, as reported by a daemon executing on the end user device to the steering server.

3. (Currently Amended) The non-transitory computer-readable storage medium of claim 2, wherein the performance metrics include metrics associated with an operation of the updated cloud-based code environment and metrics communicated by a plurality of end user devices to the steering server. 

4. (Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein the automatically adjusting the steering policy further comprises automatically adjusting the steering policy in response to input from a network administrator.

5. (Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein the automatically adjusting the steering policy comprises increasing [[a]] the percentage of service requests to be sent to the updated cloud-based code environment based on the feedback.

6. (Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein the adjusting the steering policy comprises reducing [[a]] the percentage of service requests to be sent to the updated cloud-based code environment based on the feedback.

7. (Currently Amended) The non-transitory computer-readable storage medium of claim 1, wherein the method further comprises:
, by the analytics server, specifications for a deployment from the current cloud-based code environment to the updated cloud-based code environment.

8. (Currently Amended) The non-transitory computer-readable storage medium of claim 7,  wherein the method further comprises:
automatically generating, by the analytics server, rules that implement the specifications for the deployment; and
sending, by the analytics server, the rules to the steering server.

9. (Canceled) 

10. (Currently Amended) The non-transitory computer-readable storage medium of claim 1 [[9]], wherein the service requests are from end user devices and pertain to a plurality of remotely hosted applications including the remotely hosted application.

11. (Canceled) 

12. (Currently Amended) A computer-implemented method for transition between a current cloud-based code environment and an updated cloud-based code environment, the method comprising:
generating, by an analytics server, a steering policy, the steering policy comprising a set of rules to guide steering decisions between a current cloud-based code environment and an updated cloud-based code environment[[;]], wherein the current cloud-based code environment implements a current version of a remotely hosted application and the updated cloud-based code environment implements an updated version of the remotely hosted application, wherein the steering policy comprises: 
a percentage of service requests to send to the current cloud-based code environment and a percentage of the service requests to send to the updated cloud-based code environment;
a type of device to send to the current cloud-based code environment and a type of device to send to the updated cloud-based code environment; and
a characteristic of a user of an end user device to forward a service request to a current end user device code environment and a second characteristic of a user of an end user device to forward a second service request to an updated end user device code environment;
sending, by the analytics server, the steering policy to a steering server, the steering server making steering decisions to steer, based on the steering policy, service requests between the current cloud-based code environment and the updated cloud-based code environment, wherein the steering decisions made by the steering server include: 
selecting a ratio of splitting the service requests between the current cloud-based code environment and the updated cloud-based code environment; and
selecting types of the service requests to be steered to the updated cloud-based code environment;
receiving, by the analytics server, feedback concerning actual steering decisions made by the steering server, the feedback including at least an application delay time experienced by one or more end user devices when the updated cloud-based code environment processes the service requests associated with the one or more end user devices, the application delay time being determined based on metrics reported by the one or more end user devices to the steering server, wherein the metrics include dynamic computing resources associated with the one or more end user devices and a profile of the one or more end user devices, the profile storing configuration information associated with the one or more end user devices; and
automatically adjusting, by the analytics server, the steering policy in response to the feedback to provide an updated steering policy;
wherein the steering server makes the steering decisions with regard to the service requests associated with [[the]] one or more current network sessions based on the steering policy; [[and]] 
wherein the steering server makes the steering decisions with regard to the service requests associated with [[the]] one or more subsequent network sessions based on the updated steering policy[[.]]; and
wherein the steering policy includes one or more of the following: dropping application deployments of a traffic, mirroring the application deployments of the traffic, redirecting the application deployments of the traffic, splitting the application deployments of the traffic, and rate limiting between replicated the application deployments of the traffic.  

14. (Currently Amended) The method of claim 12, wherein the automatically adjusting the steering policy further comprises one or more of the following: automatically adjusting the steering policy in response to input from a network administrator, increasing [[a]] the percentage of service requests to be sent to the updated cloud-based code environment based on the feedback, and reducing a percentage of service requests to be sent to the updated cloud-based code environment based on the feedback.

17. (Canceled) 

18. (Currently Amended) The method of claim [[17]] 1, wherein the service requests are from end user devices and pertain to a plurality of remotely hosted applications including the remotely hosted application.

19. (Canceled) 

20. (Currently Amended) A system for transition between a current cloud-based code environment and an updated cloud-based code environment, the system comprising:
an analytics server comprising a first hardware processor and a first memory, the analytics server being configured to: 
generate a steering policy, the steering policy comprising a set of rules to guide steering decisions between a current cloud-based code environment and an updated cloud-based code environment, wherein the current cloud-based code environment implements a current version of a remotely hosted application and the updated cloud-based code environment implements an updated version of the remotely hosted application, wherein the steering policy comprises: 
a percentage of service requests to send to the current cloud-based code environment and a percentage of the service requests to send to the updated cloud-based code environment;

a characteristic of a user of an end user device to forward a service request to [[the]] a current end user device code environment and a second characteristic of a user of an end user device to forward a second service request to [[the]] an updated end user device code environment;
send the steering policy to a steering server;
receive feedback concerning actual steering decisions made by the steering server, the feedback including at least an application delay time experienced by one or more end user devices when the updated cloud-based code environment processes the service requests associated with the one or more end user devices, the application delay time being determined based on metrics reported by the one or more end user devices to the steering server, wherein the metrics include dynamic computing resources associated with the one or more end user devices and a profile of the one or more end user devices, the profile storing configuration information associated with the one or more end user devices; and
automatically adjust the steering policy in response to the feedback to provide an updated steering policy; and
the steering server comprising a second hardware processor and a second memory, the steering server being configured to make steering decisions to steer, based on the steering policy, service requests between the current cloud-based code environment and the updated cloud-based code environment, wherein the steering decisions made by the steering server include: 
selecting a ratio of splitting the service requests between the current cloud-based code environment and the updated cloud-based code environment; and
selecting types of the service requests to be steered to the updated cloud-based code environment; 
wherein the steering server makes the steering decisions with regard to the service requests associated with [[the]] one or more current network sessions based on the steering policy; [[and]] 
; and
wherein the steering policy includes one or more of the following: dropping application deployments of a traffic, mirroring the application deployments of the traffic, redirecting the application deployments of the traffic, splitting the application deployments of the traffic, and rate limiting between replicated the application deployments of the traffic. 

Reason for Allowance
7.	The prior art of record does not expressly teach or render obvious the claim features of 
“receiving, by the analytics server, feedback concerning actual steering decisions made by the steering server, the feedback including at least an application delay time experienced by one or more end user devices when the updated cloud-based code environment processes the service requests associated with the one or more end user devices, the application delay time being determined based on metrics reported by the one or more end user devices to the steering server, wherein the metrics include dynamic computing resources associated with the one or more end user devices and a profile of the one or more end user devices, the profile storing configuration information associated with the one or more end user devices; and
wherein the steering policy includes one or more of the following: dropping application deployments of a traffic, mirroring the application deployments of the traffic, redirecting the application deployments of the traffic, splitting the application deployments of the traffic, and rate limiting between replicated the application deployments of the traffic." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“receiving, by the analytics server, feedback concerning actual steering decisions made by the steering server, the feedback including at least an application delay time experienced by one or more end user devices when the updated cloud-based code environment processes the service requests associated with the one or more end user devices, the application delay time being determined based on metrics reported by the one or more end user devices to the steering server, wherein the metrics include dynamic computing resources associated with the one or more end 
wherein the steering policy includes one or more of the following: dropping application deployments of a traffic, mirroring the application deployments of the traffic, redirecting the application deployments of the traffic, splitting the application deployments of the traffic, and rate limiting between replicated the application deployments of the traffic.”
as recited in independent claim 12.
The prior art of record does not expressly teach or render obvious the claim features of 
“receive feedback concerning actual steering decisions made by the steering server, the feedback including at least an application delay time experienced by one or more end user devices when the updated cloud-based code environment processes the service requests associated with the one or more end user devices, the application delay time being determined based on metrics reported by the one or more end user devices to the steering server, wherein the metrics include dynamic computing resources associated with the one or more end user devices and a profile of the one or more end user devices, the profile storing configuration information associated with the one or more end user devices; and
wherein the steering policy includes one or more of the following: dropping application deployments of a traffic, mirroring the application deployments of the traffic, redirecting the application deployments of the traffic, splitting the application deployments of the traffic, and rate limiting between replicated the application deployments of the traffic.”
as recited in independent claim 20.

In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 12 or 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192